Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 13-19 allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-7 and 13-19:
With respect to claim 1, Lin (CN104581515 A) is the closest prior art to applicant’s invention, which teaches an audio processing apparatus, comprising: 
an audio processing chip (Lin, Abstract), a control switch and an audio output interface (Lin, ¶ [0003]: “the analog switch for controlling gating and closing of electronic circuit” and ¶ [0009]: “ the audio amplifier output to the loudspeaker”); wherein, the audio processing chip comprises a first power amplifier configured to output a left channel signal and a second power amplifier configured to output a right channel signal (Lin, ¶ [0024]: “ the audio processing chip inside the earphone left channel current amplifier and an earphone right channel current amplifier”); 
Omata (US 20040257154 A1) teaches a control switch is coupled with a common negative terminal of the first power amplifier and the second power amplifier (Omata, Fig. 4, item S1, S2, 12, 14; ¶ [0004]), and configured to feed back a reference feedback signal to the common negative terminal (Omata, Fig. 4, [0017]: “ the first and second differential circuits based on a switch control signal, and a positive feedback loop of each of the first and second differential circuits”) , and connect a headphone ground signal of the audio output interface with a main board ground (Omata, Fig. 4, items 20 and 22, headphone speaker connected to the main  board ground).
However, the prior art of record fails to disclose singly or in combination to render obvious a control switch coupled with a common negative terminal of the first and second amplifier, and wherein, the reference feedback signal is obtained by performing voltage sampling on the headphone ground signal.
Claims 4 and 5 are allowed because they refer to a device and method, and  have similar limitation as claim 1.
Dependent claims 2-3, 6-7 and 13-19  are allow because of their dependency of independent claims 1, 4 and 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654